EXHIBIT 10 (g)

ALBERTO-CULVER COMPANY

1994 STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

(as amended through October 26, 2006)

 

--------------------------------------------------------------------------------

1.     Purpose.   The principal purpose of the 1994 Stock Option Plan for
Non-Employee Directors (the “Director Plan”) is to benefit Alberto-Culver
Company (the “Company”) and its subsidiaries by offering its non-employee
directors an opportunity to become holders of the Company’s Common Stock, par
value $.22 per share (“Common Stock”), in order to enable them to represent the
viewpoint of other stockholders of the Company more effectively and to encourage
them to continue serving as directors of the Company.

2.     Administration.   The Director Plan shall be administered by the Board of
Directors, whose interpretation of the terms and provisions of the Director Plan
shall be final, conclusive and binding. No member of the Board of Directors
shall be liable for any action or determination made in good faith with respect
to the Director Plan or any option thereunder.

3.     Eligibility.   Options shall be granted under this Director Plan only to
members of the Board of Directors who are not officers or employees of the
Company or any of its subsidiaries.

4.     Granting of Options.

(a)   An aggregate of 315,000 shares of Common Stock shall be available under
this Director Plan. Such number of shares, and the number of shares subject to
options outstanding under this Director Plan, shall be subject in all cases to
adjustment as provided in paragraph 10. Shares subject to options may be made
available from unissued or treasury shares of stock. If any option granted under
the Director Plan shall terminate or be surrendered or expire unexercised, in
whole or in part, the shares so released from such option may be made the
subject of additional options granted under the Director Plan. After January 23,
2003, no more stock options shall be granted hereunder.

(b)   Nothing contained in this Director Plan or in any option granted pursuant
hereto shall confer upon any optionee any right to continue serving as a
director of the Company or interfere in any way with any right of the Board of
Directors or stockholders of the Company to remove such director pursuant to the
certificate of incorporation or by-laws of the Company or applicable law.

5.     Option Price.   Subject to adjustment under paragraph 10, the option
price shall be the Fair Market Value (as defined below) of the Company’s Common
Stock on the date the option is granted. For purposes of the Director Plan,
“Fair Market Value” shall mean the average of the high and low transaction
prices of a share of Common Stock as reported in the New York Stock Exchange
Composite Transactions on the date as of which such value is being determined
or, if there shall be no reported transactions for such date, on the next
preceding date for which transactions were reported.

 

1



--------------------------------------------------------------------------------

6.     Duration of Options, Increments and Extensions.   Subject to the
provisions of paragraph 8, each option shall be for a term of ten (10) years.
Subject to the provisions of paragraph 11, each option shall become exercisable
with respect to 25% of the total number of shares on the day preceding the one
(1) year anniversary of the date of grant and with respect to an additional 25%
at the end of each twelve-month period thereafter during the succeeding three
years.

7.     Exercise of Option.   An option may be exercised by giving written notice
to the Company specifying the number of shares of Common Stock to be purchased,
accompanied by the full purchase price for such number of shares, (i) in cash,
(ii) by check, (iii) by delivery of previously owned shares of Common Stock, or
(iv) by a combination of these methods of payment. However, under no
circumstances may any optionee deliver previously owned shares of Common Stock
obtained from the exercise of options under any option plan of the Company
during the six months immediately preceding the exercise date. The per share
value of the Common Stock delivered in payment of the option price shall be the
Fair Market Value of the Common Stock on the date of exercise.

8.     Termination - Exercise Thereafter.

(a)  If an optionee dies without having fully exercised his or her options, the
executors or administrators of his or her estate or legatees or distributees
shall have the right during the one (1) year period following his or her death
(but not after the expiration of the term of any such options) to exercise such
options in whole or in part but only to the extent that the optionee could have
exercised each such option at the date of his or her death.

(b)  If any optionee resigns from the Board of Directors due to disability or
retirement, the optionee’s options shall terminate one (1) year after his or her
resignation (but not after the expiration of the term of any such option) and
may be exercised only to the extent that such optionee could have exercised each
such option at the date of his or her resignation.

(c)  If the optionee’s termination from service on the Board of Directors is for
any reason other than death, disability or retirement, the optionee’s options
shall terminate upon said termination; provided, however, that if such
termination occurs following a Change in Control (as such term is defined in
paragraph 11(b) hereof), the optionee’s options shall terminate three (3) months
after his or her termination (but not after the expiration of the term of any
such option).

9.     Non-Transferability of Options.   No option shall be transferable by the
optionee otherwise than by will or the laws of descent and distribution, and
each option shall be exercisable during an optionee’s lifetime only by the
optionee.

10.    Adjustment upon Change in Stock.   Each option, the number and kind of
shares subject to future options and the number of shares subject to options
that shall be automatically granted by the Board of Directors under the Director
Plan shall be adjusted, as may be determined to be equitable in the sole and
absolute discretion of the Board of Directors, in the event there is any change
in the outstanding Common Stock, or any event that could cause a change in the
outstanding Common

 

2



--------------------------------------------------------------------------------

Stock, including, without limitation, by reason of a stock dividend,
recapitalization, reclassification, issuance of Common Stock, extraordinary cash
dividend, issuance of rights to purchase Common Stock, issuance of securities
convertible into or exchangeable for Common Stock, merger, consolidation, stock
split, reverse stock split, spin-off, combination, exchange or conversion of
shares, or any other similar type of event. The Board of Director’s
determination of any adjustment pursuant to this paragraph 10 shall be final,
conclusive and binding.

11.     Change in Control

(a)   (1)   Notwithstanding any provision of the Director Plan, in the event of
a Change in Control, all outstanding options shall immediately be exercisable in
full and shall be subject to the provisions of paragraph 11(a)(2) or 11(a)(3),
to the extent that either such paragraph is applicable.

(2)   Notwithstanding any provision of the Director Plan, in the event of a
Change in Control in connection with which the holders of shares of the
Company’s Common Stock receive shares of common stock that are registered under
Section 12 of the Securities Exchange Act of 1934 (the “Exchange Act”), all
outstanding options shall immediately be exercisable in full and there shall be
substituted for each share of the Company’s Common Stock available under the
Director Plan, whether or not then subject to an outstanding option, the number
and class of shares into which each outstanding share of the Company’s Common
Stock shall be converted pursuant to such Change in Control. In the event of any
such substitution, the purchase price per share of each option shall be
appropriately adjusted by the Board of Directors, such adjustments to be made
without an increase in the aggregate purchase price.

(3)   Notwithstanding any provision in the Director Plan, in the event of a
Change in Control in connection with which the holders of the Company’s Common
Stock receive consideration other than shares of common stock that are
registered under Section 12 of the Exchange Act, each outstanding option shall
be surrendered to the Company by the holder thereof, and each such option shall
immediately be cancelled by the Company, and the holder shall receive, within
ten (10) days of the occurrence of such Change in Control, a cash payment from
the Company in an amount equal to the number of shares of the Company’s Common
Stock then subject to such option, multiplied by the excess, if any, of (i) the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of the Company’s Common Stock on the date of
occurrence of the Change in Control over (ii) the purchase price per share of
the Company’s Common Stock subject to the option. The Company may, but is not
required to, cooperate with any person who is subject to Section 16 of the
Exchange Act to assure that any cash payment in accordance with the foregoing to
such person is made in compliance with Section 16 of the Exchange Act and the
rules and regulations thereunder providing for an exemption from Section 16(b)
of the Exchange Act.

 

3



--------------------------------------------------------------------------------

(b)  “Change in Control” means:

(1)  The occurrence of any one or more of the following events:

(A)    The acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act of both (x) 20% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) and (y) combined voting power of Outstanding Company Voting
Securities in excess of the combined voting power of the Outstanding Company
Voting Securities held by the Exempt Persons (as such term is defined in
paragraph 11(c)); provided, however, that a Change in Control shall not result
from an acquisition of Company Voting Securities:

(i)   directly from the Company, except as otherwise provided in paragraph
11(b)(2)(A);

(ii)   by the Company, except as otherwise provided in paragraph 11(b)(2)(B);

(iii)   by an Exempt Person;

(iv)   by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

(v)   by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
paragraph 11(b)(1)(C) shall be satisfied.

(B)    The cessation for any reason of the members of the Incumbent Board (as
such term is defined in paragraph 11(d)) to constitute at least a majority of
the Board of Directors.

(C)    Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

(i)  more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of

 

4



--------------------------------------------------------------------------------

all of the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation; and

(ii)  at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such reorganization,
merger or consolidation.

(D)    Consummation of the sale or other disposition of all or substantially all
of the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

(i)  more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

(ii)  at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such sale or other
disposition.

(E)    Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

(2)  Notwithstanding the provisions of paragraph 11(b)(1):

(A)    no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (i) of
paragraph 11(b)(1)(A) if such acquisition results from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company; and

(B)    for purposes of clause (ii) of paragraph 11(b)(1)(A), if any Person
(other than the Company, an Exempt Person or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall, by reason of an

 

5



--------------------------------------------------------------------------------

acquisition of Company Voting Securities by the Company, become the beneficial
owner of (x) 20% or more of the combined voting power of the Outstanding Company
Voting Securities and (y) combined voting power of Outstanding Company Voting
Securities in excess of the combined voting power of the Outstanding Company
Voting Securities held by the Exempt Persons, and such Person shall, after such
acquisition of Company Voting Securities by the Company, become the beneficial
owner of any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control.

(c)  “Exempt Person” (and collectively, the “Exempt Persons”) means:

(1)  Leonard H. Lavin or Bernice E. Lavin;

(2)  any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of
any such descendant;

(3)  the estate of any of the persons described in paragraph 11(c)(1) or (2);

(4)  any trust or similar arrangement for the benefit of any person described in
paragraph 11(c)(1) or (2); or

(5)  the Lavin Family Foundation or any other charitable organization
established by any person described in paragraph 11(c)(1) or (2).

(d)   “Incumbent Board” means those individuals who, as of October 24, 2002,
constitute the Board of Directors, provided that:

(1)  any individual who becomes a director of the Company subsequent to such
date whose election, or nomination for election by the Company’s stockholders,
was approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

(2)  no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board of Directors or the Exempt Persons shall be deemed to have
been a member of the Incumbent Board.

 

6



--------------------------------------------------------------------------------

12.     Amendment of Director Plan.   The Board of Directors may amend or
discontinue this Director Plan at any time; provided, however, that no such
amendment or discontinuance shall, without the approval of the stockholders
except as provided in paragraph 10, (i) increase the total number of shares for
which options may be granted to eligible directors pursuant to this Director
Plan or (ii) change the purchase price. In addition, no amendment or
discontinuance of the Director Plan shall adversely affect or impair any option
previously granted, without the consent of the optionee.

The Board of Directors may not amend this Director Plan to allow for the grant
of stock options under this Director Plan after January 23, 2003 without the
approval of stockholders.

 

7